219 F.2d 764
Robert ALBAUGH, Appellant,v.The PENNSYLVANIA RAILROAD COMPANY, Appellee.
No. 12247.
United States Court of Appeals, District of Columbia Circuit.
Argued December 15, 1954.
Decided February 17, 1955.

Mr. Frank F. Roberson, Washington, D. C., with whom Messrs. Hugh Lynch, Jr., and Charles E. Channing, Jr., Washington, D. C., were on the brief, for appellant.
Mr. James H. McGlothlin, Washington, D. C., with whom Mr. Hugh B. Cox, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and BAZELON, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a judgment for the defendant in a suit for personal injuries. The plaintiff's truck and the defendant's train collided at a public crossing in Maryland. The plaintiff drove up to the crossing at 20 m.p.h. although he knew that "a train might be coming almost any time" and although obstructions on or near the right of way cut short his view of the track. The court directed a verdict for the defendant on the ground that according to Maryland law the plaintiff was guilty of contributory negligence, D.C., 120 F. Supp. 70. We find no prejudicial error.


2
Affirmed.